DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group III, claims 17-20 in the reply filed on December 22, 2021 is acknowledged. Claims 1-16 are withdrawn from consideration and the restriction requirement is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17: the term “near” in line 5 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to the anatomical site is considered to be “near”, therefore metes and bounds of the limitation “advancing the dilator until the distal end of the dilator is near the anatomical site” are not clearly set forth and the claim is indefinite.
Claim 17 recites “advancing a hollow anchor attached to a sling proximally over the guide member until the anchor is at the anatomical site” in lines 10-11. The term “proximally” renders the claim indefinite; it is unclear how an anchor would be advanced both proximally and to an anatomical site since the claim previously defines proximally as away from the anatomical site (“sliding the dilator proximally over the guide member to remove the dilator from the body of the patient” implies proximally is away from the anatomical site) and the distal end of the dilator and the elongated guide member are located near the anatomical site. This limitation is interpreted as “advancing a hollow anchor attached to a sling distally over the guide member until the anchor is at the anatomical site”.
Claim 19 recites “the anatomical site is through the obturator membrane into the obturator foramen of the patient”. Since the obturator membrane is located within the obturator foramen, it is unclear how you would enter the obturator foramen after passing through the obturator membrane as a location through the obturator membrane would already be within the obturator foramen, therefore this limitation is indefinite. Furthermore, the limitations “the obturator membrane” and "the obturator foramen" lack sufficient antecedent basis; a particular obturator membrane or foramen is not previously recited.
Claim 20 recites “the anatomical site is between about 1 cm and about 2.5 cm into the obturator foramen, as measured from an obturator foramen side of the obturator membrane”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distances are considered to be “about” 1 cm or “about” 2.5 cm. Furthermore, the limitations "the obturator foramen" and “the obturator membrane” lack 
Claim 18 incorporates the indefinite subject matter of claim 17 therein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Landgrebe (US 2007/0078295 A1).
Claim 17: Landgrebe discloses a method for implanting a tissue anchor attached to a supportive sling to an anatomical site within the body of a patient, the method comprising, nd paragraph above) over the guide member 10 until the anchor is at the anatomical site (fig. 21e-f and [0075-76]), and removing the guide member to leave the anchor implanted within the body of the patient at the anatomical site (fig. 21g and [0078] protruding ends of suspending device 10 are cut off).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landgrebe in view of Chu (US 2004/0225181 A1).
Claims 18 and 19: Landgrebe fails to disclose the anatomical site is within an obturator membrane or through an obturator membrane into the obturator foramen of the patient. However, Chu discloses the ends of a supporting sling can be placed within the obturator membrane or through an obturator membrane, which is understood to read on through an obturator membrane .

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landgrebe in view of Chu and Whiteside (Int Urogynecol J (2004) 15: 223-226).
Claim 20: Landgrebe fails to disclose the anatomical site is in the obturator membrane or obturator foramen. However, Chu discloses the ends of a supporting sling can be placed within the obturator membrane or through an obturator membrane, which is within the obturator foramen of the patient [0058 and 0077]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Landgrebe such that the anatomical site is within the obturator membrane or obturator foramen of the patient, as such a location is known as a suitable anchoring site for sling ends for treating incontinence and is disclosed by Chu as a known alternative to locations near the pubic bone [0016], such as the pubocervical fascia 180 taught by Landgrebe [0071].
Landgrebe, as modified by Chu, fails to disclose the anatomical site is between about 1 cm and about 2.5 cm into the obturator foramen, as measured from an obturator foramen side of the obturator membrane. However, Whiteside discloses the general anatomy of the obturator region in relation to a trans-obturator sling. Specifically, Whiteside discloses the distances from the ischiopubic ramus to various bony, muscular, vascular, and nervous structures (p. 224, left nd paragraph rejection above, a location between 1 cm and 2.5 cm from the ischiopubic ramus is considered to read on this limitation) when performing the method of Landgrebe, as modified by Chu, in order to provide adequate spacing from the ischiopubic ramus and to avoid interfering with one of the bony, muscular, vascular, and nervous structures of the obturator region, as taught by Whiteside.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose methods of implanting tissue anchors by advancing the anchors over previously inserted guide members at anatomical locations: Bonutti (US 2003/0181800 A1, see figs. 9-11 and [0142-147]), Gertner (US 2006/0264699 A1, see figs. 3B-3C and [0125]), and Kane (US 2002/0082622 A1, see fig. 4 and [0011, 0013, and 0033-36]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791